Appeal from a judgment of the Supreme Court at Special Term (Pitt, J.), entered November 12, 1980 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to compel respondents, upon payment of any lawful fees, to provide certified copies of lists of sales of real property in the City of New York for the periods 1977-1978 and 1978-1979. Petitioner, an attorney representing New York City real property owners currently engaged in tax certiorari litigation, brought this proceeding to obtain copies of sales data lists for the years involved. Annually, the city furnishes the State Board of Equalization and Assessment (SBEA) with a list of real property sales in the city. These computerized lists, compiled by the city from information contained in New York City real property tax returns, contain the following information: names and addresses of the buyer and seller; location of the property sold by block and lot number; sale date and sale price; assessed valuation of the land and total valuation; and the ratio price, i.e., the comparison of the assessed valuation to the selling price or full value of the property. Petitioner argued and Special Term agreed that in denying him access to this sales information, SBEA acted in contravention of the Freedom of Information Law (Public Officers Law, art 6). Its claim that the information sought was exempt from disclosure by reason of section 87 (subd 2, pars [a], [b], [g]) of that law having been rejected, SBEA appealed. Disclosure of the *966information being sought is prohibited by section 1146-15.0 of the Administrative Code of the City of New York. Its predecessor, section 146 of the Administrative Code, a local law employing identical language, was amended in 1963 by a special act of the State Legislature, and as a consequence the provisions of section 146 became a State statute. Thereafter, pursuant to enabling legislation passed by the State Legislature (Tax Law, § 1201), section II46-15.0 was adopted by local law. That section guarantees the secrecy of real property tax returns and makes it unlawful “to divulge or make known in any manner any information contained in or relating to” any such returns. Given its history, section 1146-15.0 of the Administrative Code is, for all practical purposes, a State statute. Since section 87 (subd 2, par [a]) of the Public Officers Law authorizes an agency to deny access to records that are “specifically exempted from disclosure by state *** statute”, SBEA was empowered to refuse petitioner’s request. We do not perceive that request as merely embracing anonymous statistical data. Had it been so limited and if lists of that nature existed, they would be subject to disclosure under section 1146-15.0. Judgment reversed, on the law, without costs, and petition dismissed. Main, Yesawich, Jr., and Weiss, JJ., concur.